Title: From George Washington to Conrad-Alexandre Gérard, 1 May 1779
From: Washington, George
To: Gérard, Conrad-Alexandre



Sir,
Head Quarters Middlebrook May 1st 1779

As you have been pleas’d to honor me with a communication of His Excellency Count D’Estang’s intention of returning to this Continent with the Squadron under his command, and have desired to know my sentiments of the manner in which this event may be best improved for the interest of the common cause—and what can be done on the part of these States towards that end—I beg leave to offer the following as the definitive result, of my reflections on this subject—without recapitulating the reasons, on which it is founded, and which has been detailed in our several conferences.
I consider it, as an essential basis to any extensive combined operations between the Squadron of His most Christian Majesty and the Troops of these States, that the former shall possess and have a good prospect of preserving a clear superiority over the British naval force in America.

In this case, if explicit assurances can immediately be given, that His Excellency Count D’Estang will proceed with all dispatch directly from Martinique to New York, so as to arrive there in all probability before the British fleet under Admiral Byron; with permission and approbation of Congress I will engage to relinquish all the present projects of the Campaign & collect our whole force in this quarter, with all the aid which can be drawn from the Militia of the neighbouring States, to co-operate with the Squadron of His most christian Majesty for the reduction of the enemy’s Fleet & army at New York, Rhode Island and the dependencies.
I make this offer from a persuasion that we should be able to collect a sufficient force to give a reasonable prospect of success to an enterprize decisive in its nature; and I request explicit assurances of a co-operation in the manner proposed, because without them I could not be justified in abandoning measures & engagements in which the security of these States is deeply concerned, and because a failure would be attended with the most serious mischiefs.
If these assurances cannot be given, the plan—which then appears to me most eligable is this.
That his Excellency Count D’Estang proceed with his Squadron immediately to Georgia—where in conjunction with the American troops, there is every reason to believe he would with great facility capture & destroy the enemy’s fleet & Army; which they could only elude in part, and that not without great difficulty by a precepitate retreat to St Augustine; & even in this case, their Vessels & Stores would inevitably fall.
That he next proceed directly from Georgia to New York, where if he arrives before Admiral Byron, by entering the harbour expeditiously he will be sure of taking or destroying all their fleet in that Port. The troops on Staten Island might also, I conceive, be intercepted & taken; the French troops in the Fleet landing on one part and a detachment from our Army on another—Successes of this kind might open a new field of action, and lead to other important events—On the arrival at the hook, if a few Frigates could be spared to be dispatched to Rhode Island to capture and destroy their Vessels & obstruct their retreat it would answer a very important end.
Either of these plans being pursued if attended with important successes, so as to disembarrass these States of the whole or the principal part of the enemy’s force now within them, would put it in their power to co-operate with the forces of his most christian Majesty in prosecuting such offensive enterprizes against the enemy elsewhere as shall be deemed advancive of the honor and Interest of the allied powers—which cannot be expected while the immediate internal safety of the States is endangered by formidable fleets and armies—requiring the exertion of all their strength & resources in their own defence.
Having done myself the honr to submit to your Excellency my ideas of the joint operations which may be adopted with the greatest prospect of mutual advantage in the event you have been pleased to suggest—I doubt not if either of the plans be approved wholly or in part your answer will enable me to determine with precision the line of conduct which ought to govern my operations relatively to the objects they comprehend. I have the honor to be with the most perfect respect & the greatest personal estem Yr Exys Most Obedt H. Sert
Go: Washington
